Exhibit 10.43

Confidentiality, Non-Solicitation and Proprietary Information Agreement

(Senior Managing Director)

This Confidentiality, Non-Solicitation and Proprietary Information Agreement
(the “Agreement”), is made as of the      day of                     , 2012,
between Evercore Partners Services East L.L.C. (the “Company”), and the employee
signatory hereto (the “Employee”).

R E C I T A L S:

WHEREAS, Employee acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its affiliates (collectively, “Evercore”);

WHEREAS, Employee acknowledges that he/she will be provided with access to
sensitive, proprietary and confidential information of Evercore and will be
provided with the opportunity to develop relationships with clients, prospective
clients, employees and other agents of Evercore, which, in each case, Employee
acknowledges and agrees constitute valuable assets of Evercore; and

WHEREAS, Employee agrees to be subject to the restrictive covenants as set forth
in this Agreement.

NOW THEREFORE, for good and valuable consideration the parties agree as follows:

1. Confidentiality.

(a) Employee will not at any time (whether during or after Employee’s employment
with Evercore), other than in the ordinary course of performing services for
Evercore, (x) retain or use for the benefit, purposes or account of Employee or
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”); or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside Evercore (other than its professional advisers who are bound
by confidentiality obligations), any non-public, proprietary or confidential
information obtained by Employee in connection with the commencement of
Employee’s employment with Evercore or at any time thereafter during the course
of Employee’s employment with Evercore—including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation (excluding Employees’ own compensation), recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals—concerning the past, current or future business activities and
operations of Evercore and/or any third party that has disclosed or provided any
of the same to Evercore on a confidential basis (provided that with respect to
such third party, Employee knows or reasonably should have known that the third
party provided it to Evercore on a confidential basis) (“Confidential
Information”) without the prior written authorization of the Chief Executive
Officer of Evercore Partners Inc.; provided, however, that in any event Employee
shall be permitted to disclose any Confidential Information reasonably necessary
(i) to perform Employee’s duties while employed with Evercore or (ii) in
connection with any litigation or arbitration involving this or any other
agreement entered into between Employee and Evercore before, on or after the
date of this Agreement in connection with any action or proceeding in respect
thereof.



--------------------------------------------------------------------------------

(b) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of
Employee’s breach of this covenant or any breach of other confidentiality
obligations by third parties to the extent the Employee knows or reasonably
should have known of such breach by such third parties; (y) made available to
Employee by a third party (unless Employee knows or reasonably should have known
that such third party has breached any confidentiality obligation); or
(z) required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order Employee to disclose or make accessible any information;
provided that, with respect to clause (z) Employee, except as otherwise
prohibited by law or regulation, shall give prompt written notice to Evercore of
such requirement, disclose no more information than is so required, and shall
reasonably cooperate with any attempts by Evercore, at its sole cost, to obtain
a protective order or similar treatment prior to making such disclosure.

(c) Except as required by law or otherwise set forth in clause (z) of
Section 1(b) above, or unless or until publicly disclosed by Evercore, Employee
will not disclose to anyone, other than Employee’s immediate family and legal,
tax or financial advisors, the existence or contents of this Agreement; provided
that Employee may disclose (i) to any prospective future employer the provisions
of this Agreement provided they agree to maintain the confidentiality of such
terms or (ii) in connection with any litigation or arbitration involving this
Agreement.

(d) Upon termination of Employee’s employment with Evercore for any reason,
Employee shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) if such property is owned or used by Evercore;
(y) immediately destroy, delete, or return to Evercore, at Evercore’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Employee’s possession
or control (including any of the foregoing stored or located in Employee’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of
Evercore, except that Employee may retain only those portions of any personal
notes, notebooks and diaries that do not contain Confidential Information; and
(z) notify and fully cooperate with Evercore regarding the delivery or
destruction of any other Confidential Information of which Employee is or
becomes aware to the extent such information is in Employee’s possession or
control. Notwithstanding anything elsewhere to the contrary, Employee shall be
entitled to retain (and not destroy) (x) information showing Employee’s
compensation or relating to reimbursement of expenses that Employee reasonably
believes is necessary for tax purposes and (y) copies of plans, programs,
policies and arrangements of, or other agreements with, Evercore addressing
Employee’s compensation or Employee’s employment or termination thereof.

 

-2-



--------------------------------------------------------------------------------

2. Non-Competition; Non-Solicitation; Non-Interference.

(a) Without limiting any duty or obligation otherwise applicable to Employee,
Employee agrees as follows:

(i) Non-Competition. During Employee’s service with Evercore, Employee will not,
directly or indirectly:

(A) engage in any business that competes with the business of Evercore
(including, without limitation, any businesses that Evercore is then actively
considering conducting, so long as Employee knows or reasonably should know of
such plan(s)) in any geographical area that is within 100 miles of any
geographical area where Evercore provides its products or services (a
“Competitive Business”);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which is a
Competitive Business; or

(C) subject to the terms of Evercore’s employee investments policy applicable to
Employee from time to time, acquire a financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant.

Notwithstanding the provisions of Section 2(a)(i)(A), (B) or (C) above, nothing
contained in this Section 2(a)(i) shall prohibit Employee from investing, as a
passive investor, in any publicly held company provided that Employee’s
beneficial ownership of any class of such publicly held company’s securities
does not exceed two percent (2%) of the outstanding securities of such class.

(ii) Non-Solicitation of Clients. During Employee’s service with Evercore and
the six-month period immediately following cessation of that service for any
reason, Employee will not, whether on Employee’s own behalf or on behalf of or
in conjunction with any Person, directly or indirectly solicit or assist in
soliciting the business of, any investment from, any opportunity to make an
investment in, or any opportunity to act as a financial, restructuring or asset
management advisor in connection with any transaction involving, any client,
prospective client, investor, portfolio company or prospective portfolio
company, or member of management of any portfolio company or prospective
portfolio company of Evercore (collectively, the “Clients”):

(A) with whom Employee had personal contact or dealings on behalf of Evercore
during the two-year period immediately preceding the Relevant Date;

(B) with whom employees reporting to Employee have had personal contact or
dealings on behalf of Evercore during the two-year period immediately preceding
the Relevant Date; or

(C) with respect to which Employee had direct or indirect responsibility during
the two-year period immediately preceding the Relevant Date.

 

-3-



--------------------------------------------------------------------------------

(iii) Non-Interference with Business Relationships. During Employee’s service
with Evercore and the six-month period immediately following cessation of that
service for any reason, Employee will not interfere with, or attempt to
interfere with, business relationships (whether formed before, on or after the
date of this Agreement) between Evercore, on the one hand, and any Client,
customers, suppliers, partners, of Evercore, on the other hand.

(iv) Non-Solicitation of Employees; Non-Solicitation of Consultants. During
Employee’s service with Evercore and the 12-month period immediately following
cessation of that service for any reason, Employee will not, whether on
Employee’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly (other than in the ordinary course of Employee’s
employment with Evercore and on Evercore’s behalf):

(A) solicit or encourage any employee of Evercore to leave the employment of
Evercore; or

(B) hire any such employee who was employed by Evercore as of the date of
Employee’s termination of employment with Evercore or who left the employment of
Evercore coincident with, or within six months prior to or after, the
termination of Employee’s employment with Evercore; or

(C) solicit or encourage to cease to work with Evercore any consultant that
Employee knows, or reasonably should have known, is then under contract with
Evercore.

(b) It is expressly understood and agreed that although Employee and Evercore
consider the restrictions contained in this Agreement to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Employee, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable (provided that in no event
shall any such amendment broaden the time period or scope of any restriction
herein). Alternatively, if any court of competent jurisdiction finds that any
restriction contained in this Agreement is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.

(c) For purposes of this Agreement, “Relevant Date” shall mean, when applied
during the term of Employee’s service with Evercore, the date of such
application and, when applied following Employee’s cessation of service with
Evercore, the effective date of that cessation of service.

3. Intellectual Property.

(a) If Employee has created, invented, designed, developed, contributed to or
improved any inventions, intellectual property, discoveries, copyrightable
subject matters or other similar work of intellectual property (including
without limitation, research, reports, software, databases, systems or
applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties, during Employee’s employment
prior hereto, that are relevant to or implicated by such employment (“Prior
Works”), to the extent

 

-4-



--------------------------------------------------------------------------------

Employee has retained or does retain any right in such Prior Work, Employee
hereby grants Evercore a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein to the
extent of Employee’s rights in such Prior Work for all purposes in connection
with Evercore’s current and future business.

(b) If Employee creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Employee’s
employment by Evercore and within the scope of such employment and/or with the
use of any Evercore resources (“Company Works”), Employee shall promptly and
fully disclose same to Evercore and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, and at Evercore’s
sole expense, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to Evercore to the extent ownership of any
such rights does not vest originally in Evercore.

(c) Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by Evercore) of all Company Works. The records will be available to and remain
the sole property and intellectual property of Evercore at all times.

(d) Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at Evercore’s expense (but without further remuneration) to assist
Evercore in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of Evercore’s rights in the Prior Works
and Company Works as set forth in this Section 3. If Evercore is unable for any
other reason to secure Employee’s signature on any document for this purpose,
then Employee hereby irrevocably designates and appoints Evercore and its duly
authorized officers and agents as Employee’s agent and attorney in fact, to act
for and in Employee’s behalf and stead to execute any documents and to do all
other lawfully permitted acts in connection with the foregoing.

(e) Except as may otherwise be required under Section 3(a) above, Employee shall
not improperly use for the benefit of, bring to any premises of, divulge,
disclose, communicate, reveal, transfer or provide access to, or share with
Evercore any confidential, proprietary or non-public information or intellectual
property relating to a former employer or other third party which Employee knows
or reasonably should have known is confidential, proprietary or non-public
information or intellectual property of such third party without the prior
written permission of such third party. Employee hereby indemnifies, holds
harmless and agrees to defend Evercore and its officers, directors, partners,
employees, agents and representatives from any breach of the foregoing covenant.
Employee shall comply with all relevant policies and guidelines of Evercore,
including regarding the protection of confidential information and intellectual
property and potential conflicts of interest. Employee acknowledges that
Evercore may amend any such policies and guidelines from time to time, and that
Employee remains at all times bound by their most current version.

 

-5-



--------------------------------------------------------------------------------

(f) The provisions of Section 3 shall survive the termination of Employee’s
employment for any reason.

4. Notice of Termination.

(a) Employee agrees to provide Evercore with not less than 90 days’ advance
written notice of any resignation of his or her employment; provided, however,
that Evercore may in its discretion waive all or part of that notice period.

(b) During the notice period described above in Section 4(a), Evercore may in
its discretion require Employee to cease performing some or all of his or her
duties and to refrain from entering its places of business, provided that during
such notice period, Employee will remain an Evercore employee, will cooperate in
the transition of his or her duties to other Evercore personnel and will remain
bound by all his or her duties and obligations to Evercore, including (without
limitation) the obligations stated in this Agreement and the duties and
obligations applicable to Employee under common law.

(c) If Employee fails, in whole or in part, to provide the advance notice of
resignation required by this Section 4 and Evercore does not waive that notice
period or any unexpired portion thereof (the “Remaining Period”), Evercore will
continue to pay Employee’s base salary for the Remaining Period and the
restrictions contained in Section 2(a) above will all be extended by a number of
days equal to the duration of the Remaining Period. Any base salary continuation
otherwise payable under this paragraph will be offset by the amount of any
severance or similar post-termination compensation paid by Evercore to Employee.

5. Specific Performance.

Employee acknowledges and agrees that in the course of Employee’s service to
Evercore, Employee will be provided with access to Confidential Information, and
will be provided with the opportunity to develop relationships with clients,
prospective clients, employees and other agents of Evercore, and Employee
further acknowledges that such Confidential Information and relationships are
extremely valuable assets of Evercore in which Evercore has invested and will
continue to invest substantial time, effort and expense. Accordingly, Employee
acknowledges and agrees that Evercore’s remedies at law for a breach or
threatened breach of any of the provisions of Sections 1, 2, 3 and 4 would be
inadequate and, in recognition of this fact, Employee agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law,
Evercore, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required to be paid or provided by
Evercore (other than any vested benefits under any retirement plan or as may be
required by applicable law to be provided), enforce any forfeiture provision
applicable to outstanding equity awards, as provided in the applicable award
agreements, and seek equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available; provided, however, that if it is
subsequently determined in a final and binding arbitration or litigation that
Employee did not breach any such provision, Evercore will promptly pay any
payments or provide any benefits which Evercore may have ceased to pay when
originally due and payable, plus an additional amount equal to interest
(calculated based on the applicable federal rate for the month in which such
final

 

-6-



--------------------------------------------------------------------------------

determination is made) accrued on the applicable payment or the amount of the
benefit, as applicable, beginning from the date such payment or benefit was
originally due and payable through the day preceding the date on which such
payment or benefit is ultimately paid hereunder.

6. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.

(b) Entire Agreement/Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any other agreement with respect to the
subject matter hereof (including any prior version of this Confidentiality,
Non-Solicitation and Proprietary Information Agreement). Except as otherwise
provided herein, there are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. The foregoing notwithstanding, this Agreement will not supersede changes
to the duration of any restrictive covenant and related enforcement provisions
included in any equity incentive award issued by the Company, even if issued on
or prior to the date hereof.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement shall not be assignable by Employee. This
Agreement may be assigned by Evercore to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of Evercore; provided such person or entity agrees to abide by the
terms of this Agreement. Upon such assignment in accordance herewith, the rights
and obligations of Evercore hereunder shall become the rights and obligations of
such affiliate or successor person or entity; provided that in no event shall
the provisions of this Agreement be interpreted to apply to the affiliate or the
successor person or entity other than with respect to the business of Evercore
that is so assigned as of such date (including, without limitation, the business
it is engaged in, its employees, clients and its Confidential Information).

(f) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
parties hereto.

 

-7-



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

EVERCORE PARTNERS SERVICES EAST L.L.C.

By:

 

 

  Name:   Title:

EMPLOYEE

 

(Signature)

 

(Print Name)

 

-9-